Opinion issued May 25, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01–06–00451–CV
           01–06–00452–CV
           01–06–00453–CV
           01–06–00454–CV
           01–06–00455–CV
____________

IN RE EDWARD ROY NEWSOME, Relator




Original Proceedings on Petitions for Writs of Habeas Corpus,
Mandamus, Prohibition, Injunction, and Quo Warranto




MEMORANDUM OPINIONAs best as we can determine, relator Edward Roy Newsome has asserted five
separate original proceedings in the papers he filed on December 14, 2005: (1) a
petition for a writ of habeas corpus (case number 01–06–00451–CV); (2) a petition
for a writ of mandamus (case number 01–06–00452–CV); (3) a petition for a writ of
prohibition (case number 01–06–00453–CV); (4) a petition for a writ of injunction
(case number 01–06–00454–CV); and (5) a petition for a writ of quo warranto (case
number 01–06–00455–CV).  We cannot determine the underlying lawsuit or identity
of the respondent.  Finally, relator has neither paid the required filing fees, nor filed
an affidavit of indigence that complies with the requirements of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases);
Tex. R. App. P. 20.1(a), (c)(2) (establishing indigence); see also Tex. Gov’t Code
Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court of appeals);
Fees Civ. Cases B(1), (3) (listing fees in court of appeals).
          A court of appeals has no general writ power over a person—other than a judge
of a district or county court—unless issuance of the writ is necessary to enforce the
jurisdiction of the court in a case properly before it.  See Tex. Gov’t Code Ann. §
22.221(a), (b) (Vernon 2004); Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  Because the petitions do not
identify the respondent or underlying lawsuit, we have no jurisdiction over relator’s
petitions.
 
 
 
          Accordingly, we dismiss for want of jurisdiction the petitions in case numbers
01–06–00451–CV, 01–06–00452–CV, 01–06–00453–CV 01–06–00454–CV, and
01–06–00455–CV and all requests for relief in those petitions.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.